United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40183
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS MANUEL SAYAS-MONTOYA,

                                    Defendant-Appellant.

                            * * * * *
                        Consolidated with
                             04-40213
                            * * * * *
UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

LUIS MANUEL SAYAS,

                                    Defendant-Appellant.


                       --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                      USDC No. 1:03-CR-815-1
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                   No. 04-40183 c/w No. 04-40213
                                -2-

     Luis Manuel Sayas-Montoya appeals from his guilty-plea

conviction for illegal reentry after deportation as well as from

the revocation of supervised release relating to a prior

conviction for possession of marijuana with intent to distribute.

He argues that the “felony” and “aggravated felony” provisions of

8 U.S.C. § 1326(b)(1) and (2) are unconstitutional in light of

the Court’s decision in Apprendi v. New Jersey, 530 U.S. 466

(2000), and that his sentence is improper under Blakely v.

Washington, 124 S. Ct. 2531 (2004).   These arguments are, as he

concedes, foreclosed.   See Almendarez-Torres v. United States,

523 U.S. 224 (1998); United States v. Pineiro, 377 F.3d 464, 465-

66 (5th Cir. 2004), petition for cert. filed (U.S. July 14, 2004)

(No. 04-5263); United States v. Dabeit, 231 F.3d 979, 984 (5th

Cir. 2000).   The judgments of the district court are AFFIRMED.